               Case 19-23375-PGH           Doc 23     Filed 01/15/20      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

In re:

RICHARD MILLER                                                 Case No.: 19-23375-JKO
                                                               Chapter 13
               Debtor(s).
                                   /

  DEBTOR'S OBJECTION TO CLAIM OF THE BANK OF NY MELLON (CLAIM #4)
                     ON SHORTENED NOTICE AND
   CERTIFICATE OF SERVICE OF COURT GENERATED NOTICE OF HEARING

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the
following claim filed in this case:

   CLAIM #4 - BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS
                               TRUSTEE

On or about September 4, 2019, the Creditor obtained a final judgment of foreclosure in the State
Court proceeding. The Final Judgment contained an interest arrearage of $19,654.87. The Debtor
then filed the instant proceeding on October 4, 2019. The Creditor's proof of claim states that the
total of all missed principal and interest payments is equal to $37,495.36. In another words, about
half of the missed payments should have been applied to principal. The Debtor believes that the
Creditor is overstating the amount of principal that is actually past due. If the Creditor cannot prove
that the past due principal and interest is $37,495.36 then the principal and interest should be reduced
to the amount in the final judgment, which is $19,654.87.

In addition, the proof of claim states that the escrow shortage is close to the number in the final
judgment. The debtor has no issue with the $24,592.19 escrow shortage. However, the Creditor's
Proof of Claim states that there is an additional "projected shortage" of $5,059.45. The Debtor
believes that the escrow shortage includes the "projected shortage" and the separate charge of the
"projected shortage" should be stricken from the proof of claim.

The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least 14 calendar days prior to the confirmation hearing
date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed with the court
                  Case 19-23375-PGH               Doc 23        Filed 01/15/20         Page 2 of 2




when the objection and notice of hearing are served.

                                        CERTIFICATE OF SERVICE

I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida
and I am in compliance with the additional qualifications to practice in this court set forth in Local Rule 2090-1.

       I hereby certify that a copy of the foregoing Objection and Notice of Hearing subsequently
generated by the court after the filing of the instant motion was served in the manner described
below, on January 15, 2020 , upon:

Via CM/ECF:
Mark Journey on behalf of Creditor Broward County
mjourney@broward.org, swulfekuhle@broward.org

Alexandra R Kalman on behalf of Creditor THE BANK OF NEW YORK MELLON, F/K/A The
Bank of New York as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates,
Series 2006-2
akalman@lenderlegal.com, dokraska@lenderlegal.com;eservice@lenderlegal.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

                                     Law Offices of
                                     NOWACK & OLSON, PLLC
                                     Attorney for Debtor(s)
                                     8551 Sunrise Blvd., Suite 208
                                     Plantation, FL 33322
                                     (954) 349-2265

                                     /s/ Mitchell J. Nowack
                                     MITCHELL J. NOWACK, ESQ.
                                     Florida Bar Number: 099661
